DETAILED ACTION
Claim Objections
Claims 1-20 is objected to because of the following informalities:  
Regarding claims 1 and 15, from which all other claims depend, “a first fastener into the borehole” and “a second fastener into the borehole” should be amended to say the fasteners are “inserted into” or “positioned within” their respective borehole, or other similar language.  
Further regarding each of claim 1 and claim 15, in lines 3-4, “a first portion a second portion” has been changed to “a first portion and a second portion”.  
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, from which every other claim depends, “a strut between the adjacent bony extensions” (claim 1) and “a strut between the superior and inferior bony extensions” (claim 15) are indefinite as it is unclear whether the strut must be capable of being positioned as claimed or actually must be positioned as claimed.  
Regarding claims 1 and 15, it is unclear whether the recited “connecting fastener” is an element of the claimed systems or part of a functional limitation, as the connecting fastener is not separately listed as an element of the system and is awkwardly introduced in the middle of a paragraph further describing the panel of the first portion of the strut.  For the purpose of examination, it is assumed the “connecting fastener” is an element of the claimed systems.  
Regarding claims 2, 5, 17 and 20, these claims are directed to systems but recite method steps (implanting the strut in one configured and then changing the strut to a second configuration; implanting the strut laterally to a vertebral body).  Thus, it is unclear whether the claims require the specific steps recited in the claims or a product capable of being used as claimed.  For the purpose of examination, it is assumed the strut must be capable of being used as claimed.  
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0114455 (Lange) in view of U.S. Patent Application Publication No. 2010/0137916 (Hynes).
Regarding claim 15, Lange discloses a system (see Figs. 4, 5, and 7, e.g.) for stabilizing a space between a superior bony extension and an inferior bony extension, the system comprising: a strut (10) between the superior and inferior bony extensions, the strut having a first portion (body 20 and a first one of wings 30 in combination) and a second portion (second one wings 30), wherein the first portion comprises a panel (first one of wings 30) and a body (20) extending along a longitudinal axis (along the length of connector 40, see Fig. 5, e.g.), wherein the panel and the body form an angle relative to one another (see Fig. 7 and paragraph [0032]; wings are rotatably adjustable relative to the body to form an angle relative to the body), wherein the panel is fixed in position relative to the body (see paragraph [0033]; wings 30 are fixed in position relative to body 20 when the device 20 is locked), and a connecting fastener (40) for connecting the first portion to the second portion, wherein the first portion comprises a first borehole and a second borehole (see Fig. 7 and paragraph [0032]; each wing 30 may include two apertures 50 for receiving fasteners for securing to respective vertebral members); a first fastener into the first borehole to secure the first portion to the superior bony extension (see Fig. 7 and paragraph [0032]; a first fastener received in a first aperture 50); and a second fastener into the second borehole to secure the first portion to the inferior bony extension (see Fig. 7 and paragraph [0032]; a first fastener received in a first aperture 50).
Lange fails to disclose wherein the first borehole is angled in an upward direction and the second borehole is angled in a downward direction.  However, Hynes discloses a vertebral implant (200) for stabilizing a joint wherein the implant includes first and second boreholes (opening for receiving bone anchors 204), wherein the first borehole 
		Regarding claim 17, Lange suggests wherein the strut is implanted in a first configuration and during or after implantation is changed to a second configuration (see paragraph [0030], e.g.; first and second orientations) . 
 		Regarding claims 18 and 19, the device of Lange is capable of stabilizing a space between bony extensions, wherein the bony extensions are selected from the group consisting of lamina, pedicle, transverse process, articular process, lateral mass junction, and inter-posterior arch (see Abstract and paragraphs [0001] and [0002]; device may space vertebral members, which includes pedicles, laminae, and processes, including transverse processes). 
 		Regarding claim 20, Lange discloses wherein the strut is implanted laterally to a 
vertebral body (see paragraph [0026], e.g.). 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lange in view of Hynes, and further in view of U.S. Patent Application Publication No. 2011/0190819 (Trautwein).
Regarding claim 16, Lange fails to disclose wherein the first and second boreholes are countersunk into the first portion.  However, Trautwein discloses a device .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,080,591 (Paul) in view of Lange.
	Regarding claim 1, claim 1 of Paul discloses a system for stabilizing a joint between adjacent bony extensions (“A device for stabilization of a joint”; “wherein the strut is positionable between the adjacent bony extensions comprising a superior bony extension and an inferior bony extension”), the system comprising: a strut between the adjacent bony extensions (“wherein the strut is positionable between the adjacent bony extensions comprising a superior bony extension and an inferior bony extension”), the strut having a first portion a second portion (“a strut having a first portion a second 
	Claim 1 of Paul fails to explicitly disclose a first fastener into the first borehole to secure the first portion to one of the bony extensions and a second fastener into the second borehole to secure the first portion to the other of the bony extensions.  However, Lange discloses a system (see Figs. 4, 5, and 7, e.g.) for stabilizing a space between a superior bony extension and an inferior bony extension, the system comprising: a strut (10) between the superior and inferior bony extensions, the strut having a first portion (body 20 and a first one of wings 30 in combination) and a second portion (second one wings 30), wherein the first portion comprises a first borehole and a second borehole (see Fig. 7 and paragraph [0032]; each wing 30 may include two 
	Regarding claim 2, Lange further suggests wherein the strut is implanted in a first configuration and during or after implantation is changed to a second configuration (see paragraph [0030], e.g.; first and second orientations), and it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the system of Paul implantable as suggested by Lange in order to facilitate insertion of the system between adjacent bony extensions (see Lange, paragraph [0030]).
	Regarding claims 3 and 4, claim 4 of Paul recites similar language.  
		Regarding claim 5, Lange further suggests wherein the strut is implanted laterally to a vertebral body (see paragraph [0026], e.g.), and it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the system of Paul implantable as suggested by Lange in order to facilitate insertion of the system between adjacent bony extensions (see Lange, paragraph [0026]).
claim 6, claim 2 of Paul recites similar language.  
	Regarding claim 7, claim 3 of Paul recites similar language.
	Regarding claim 8, claim 5 of Paul recites similar language.
		Regarding claim 9, claim 6 of Paul recites similar language.
		Regarding claim 10, claim 7 of Paul recites similar language.
	Regarding claim 11, claim 8 of Paul recites similar language.
	Regarding claim 12, claim 9 of Paul recites similar language.
		Regarding claim 13, claim 10 of Paul recites similar language.
		Regarding claim 14, claim 11 of Paul recites similar language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773